Citation Nr: 1645927	
Decision Date: 12/01/16    Archive Date: 12/20/16

DOCKET NO.  10-26 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for a right wrist disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2014, the Board remanded this matter for additional evidentiary development.  

In December 2014, the RO issued a rating decision granting service connection for metatarsal enthesopathy, left foot, which resolved the appeal of this issue.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the issues of entitlement to service connection for diabetes mellitus, chronic fatigue, posttraumatic stress disorder, sleep disorder, burning in right foot, degenerative joint disease in right foot, burning in left foot, right knee disability, right side pain, and left eye disability.  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and these issues, which are presently before the RO, will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Veteran is seeking service connection for left leg and right wrist disabilities, and a compensable evaluation for his service-connected bilateral hearing loss.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

A substantial amount of time has passed since the issues on appeal were last adjudicated in a December 2014 Supplemental Statement of the Case (SSOC).  Since that time, additional pertinent evidence has been received, including August 2016 VA lower extremity and hearing loss examinations, as well as additional VA treatment records.  

In October 2016, the Veteran submitted a statement requesting that this matter be remanded back to the AOJ for review and consideration of the new received additional evidence.  Under these circumstances, the AOJ must readjudicate the issues on appeal giving consideration to all evidence currently of record.  38 C.F.R. § 19.31.

Given the passage of time, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all medical care providers who have treated him during the course of this appeal for his left leg, right wrist, and bilateral hearing loss disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After providing an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



